UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-8021



WAYNE LEE JENKINS,

                                              Plaintiff - Appellant,

          versus


MARY MURPHY, Officer of Probation and Parole,
District 1; TIMOTHY HODGES, Counselor, Life
Line Counseling Associates; HELEN F. FAHEY,
Chairman, Virginia Parole Board; DAVID N.
HARKER, Member, Virginia Parole Board; DORIS
L. EWING, Manager, Court & Legal Services Unit
of the Virginia Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-04-1346-1)


Submitted:   June 23, 2005                 Decided:   June 28, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wayne Lee Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Wayne Lee Jenkins appeals from the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Jenkins v. Murphy, No. CA-04-1346-1 (E.D.

Va. filed Nov. 15, 2004; entered Nov. 16, 2004).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -